DETAILED ACTION

This Office Action is in response to the Amendment filed July 7, 2022. Claim(s) 36 has been amended. Therefore, Claim(s) 26-47 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on July 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,977,154 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim(s) 26-47 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination receiving, by a causality estimator, a triggering event, where the triggering event indicates an abnormal operating condition in the distributed computing environment; retrieving, by the causality estimator, a causality rule for the triggering event from a repository, where the causality rule includes applicability criteria that must be met by a given event in order to apply the causality rule, and acceptance criteria that must be met for there to be a causal relationship between the given event and another event; identifying a topology entity upon which the triggering event was observed, and retrieving a candidate topology entity from a topology model, where the acceptance criteria in the retrieved causality rule specifies a relationship between the identified topology entity and a candidate topology entity, and the retrieved candidate topology entity matches the relationship specified by the acceptance criteria in the retrieved causality rule, wherein the topology model includes topology entities which collectively describe the distributed computing environment and defines relationships between the topology entities; evaluating observation data for the candidate topology entity in relation to the acceptance criteria in the retrieved causality rule; and in response to the observation data for the candidate topology entity matching the acceptance criteria in the retrieved causality rule, indicating the occurrence of an additional event on the candidate topology entity that is causally related to the triggering event.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7/18/2022